Exhibit Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF INCORPORATION OF "INDESTRUCTIBLE 1, INC.",FILED IN THIS OFFICE ON THE TWENTY - FIFTH DAY OF MARCH, A,D. 2008, AT 2:42 O'CLOCK P,M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 4523828 8100 080353107 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6474887 DATE: 03-25-08 State of Delaware Secretary of State Division of-Corporations Delivered 02:41 PM 03/25/2008 FILED 02:42 PM 03/25/2008 SRV 080353107 - 4523828 FILE CERTIFICATE OF INCORPORATION FIRST: The name of this corporation shall be INDESTRUCTIBLE I INC. SECOND:
